JUDGMENT
GORDON, Judge:
The United States Department of Commerce has filed its Final Results of Redetermination (Dec. 10, 2009) (“Remand Results”) pursuant to Catfish Farmers of Am. v. United States, 33 CIT _, Slip. Op. 09-96 (Sept. 14, 2009) (“Catfish Farmers”). No party contests the Remand Results, and therefore, it is hereby
ORDERED that the Remand Results are sustained; and it is further
ORDERED that the subject entries enjoined in this action, see Catfish Farmers, Consol. Court No. 08-00111 (USCIT Apr. 16, 2008) (order granting consent motion for preliminary injunction), must be liquidated in accordance with the final court decision, including all appeals, as provided for in Section 516A(e) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2006).